Citation Nr: 1532438	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-29 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.

2.  Entitlement to an initial rating in excess of 10 percent for diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1971. 

This appeal is before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

Prior to the promulgation of Board decision, the Veteran withdrew in writing his appeal concerning the issues for a rating in excess of 20 percent for type II diabetes mellitus and an initial rating in excess of 10 percent for diabetic retinopathy.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal concerning the issue of entitlement to a rating in excess of 20 percent for type II diabetes mellitus have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of appeal concerning the issue of entitlement to an initial rating in excess of 10 percent for diabetic retinopathy have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in July 2015, the Veteran withdrew in writing his appeal of the claims for a rating in excess of 20 percent for type II diabetes mellitus and an initial rating in excess of 10 percent for diabetic retinopathy.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these claims, the Board does not have jurisdiction to review them, and they are dismissed.


ORDER

The appeal of the issue of entitlement to a rating in excess of 20 percent for type II diabetes mellitus is dismissed.

The appeal of the issue of entitlement to an initial rating in excess of 10 percent for diabetic retinopathy is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


